DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy US 2006/0268222 in view of Sandberg US 2006/0068944.
Regarding claim 1, Tracy teaches a customizable multi-purpose accessory device (Fig. 4a: 9) comprising: 
a housing (para [0020]: housing 9); 
a spool having a top surface facing a top inner surface of the housing (para [0021] and Fig. 4b: teaches inside a reel having a spool, especially Paten No. 4,711,409 which is part of the disclosure of the Tracy prior art (i.e., The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. MPEP 2163.07(b)”: Fig. 1: depicts accessories device comprising spool 13), and
a torsion spring positioned in a central bore of the spool, the torsion spring interfacing with a ledge extending from a side wall of the spool (para [0021]: teaches that the reel has torsion spring, and Paten No. 4,711,409 which is part of the disclosure of the Tracy prior art (i.e., The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. MPEP 2163.07(b)”: Fig. 1: depicts torsion spring 21 extending from the side wall of the spool 13, with a ledge i.e., the cut-out in the spool 13 which accommodates cord 20 as shown in Fig. 3 of Patent No. 4,711,409); and 
a retractable cord (Tracy: Fig. 4a: cord 1), a first terminating end of the retractable cord being secured within the housing and a second, opposing terminating end of the retractable cord being coupled to an eyewear coupling having an opening configured to grip an eyewear earpiece (see Fig. 4B: one end of the cord 1 is attached inside the reel 9 and one end of the cord 1 is attached to one end of the eyepiece 5 (see Fig.4c)).
Tracy fails to teach: a magnet enclosed inside housing, and an add-on coupled to an outward-facing surface of the housing; and the magnet being disposed between the top surface of the spool and the top inner surface of the housing.
	In the same field of endeavor, Sandberg teaches customizable multi-purpose accessory (Fig. 2: 20), comprising: a housing (22) enclosing a magnet (para [0021]: teaches reel 20 comprising magnet inside), and an add-on coupled to an outward-facing surface of the housing (Fig. 2 and para [0021]: teaches add-on 34 coupled to the reel 20); and the magnet being disposed between the top surface of the spool and the top inner surface of the housing (para [0021]: teaches “the golf ball marker 34 and the retractable ball mark repair tool 20 may be magnetized to facilitate the releasable attachment of the ball marker 34 to the golf ball mark repair tool 20 or the retractable cord reel 22 by magnetism.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the accessory device of Tracy by utilizing the claimed magnet and add-on as taught by Sandberg for the purpose of providing aesthetic look to the multi-purpose accessory device. 
Regarding claim 2, the combination of Tracy and Sandberg teaches the customizable multi-purpose accessory device of claim 1, and Sandberg further teaches wherein the add-on is maintained at the outward-facing surface of the housing by the magnet and wherein the add-on is a golf ball marker (para [0021]: teaches golf ball marker 34 being attached to the outside of the reel 22).
Regarding claim 11, Tracy teaches an eyewear-securing system (Fig. 3c), comprising: a first accessory and a second accessory (Fig. 3c and 4c: 9), the first and second accessories coupled to opposite sides of a headwear article (see Fig. 3c: 9) and each having; an outer housing (para [0020]: housing 9) and a spool stacked along a central axis of the outer housing (para [0021] and Fig. 4b: teaches inside a reel having a spool, especially Paten No. 4,711,409 which is part of the disclosure of the Tracy prior art (i.e., The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. MPEP 2163.07(b)”: Fig. 1: depicts accessories device comprising spool 13); a torsion spring positioned in a central bore of the spool (para [0021]: teaches that the reel has torsion spring, and Paten No. 4,711,409 which is part of the disclosure of the Tracy prior art (i.e., The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. MPEP 2163.07(b)”: Fig. 10: depicts torsion spring 121 extending from the side wall of the reel); and a retractable cord (Tracy: Fig. 4a: cord 1) attached at a first end to the central bore of the spool and attached at a second end to an eyewear coupling configured to receive a portion of the eyewear (see Fig. 4B: one end of the cord 1 is attached inside the reel 9 and one end of the cord 1 is attached to one end of the eyepiece 5 (see Fig.4c)).
Tracy fails to teach: a magnet enclosed inside housing, and an add-on coupled to the outer housing along a side of the outer housing facing away from a wearer.
In the same field of endeavor, Sandberg teaches customizable multi-purpose accessory (Fig. 2: 20), comprising: a housing (22) enclosing a magnet (para [0021]: teaches reel 20 comprising magnet inside), and an add-on coupled to the outer housing along a side of the outer housing facing away from a wearer (Fig. 2 and para [0021]: teaches add-on 34 coupled to the reel 20); and the magnet being disposed between the top surface of the spool and the top inner surface of the housing (para [0021]: teaches “the golf ball marker 34 and the retractable ball mark repair tool 20 may be magnetized to facilitate the releasable attachment of the ball marker 34 to the golf ball mark repair tool 20 or the retractable cord reel 22 by magnetism.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the accessory device of Tracy by utilizing the claimed magnet and add-on as taught by Sandberg for the purpose of providing aesthetic look to the multi-purpose accessory device. 
Regarding claim 12, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 11, and Tracy further teaches wherein the first and second accessories are positioned at opposite sides of the wearer's head and coupled to the same eyewear (Fig. 3c: two accessories 9 disposed at opposite side of the wearer’s head).
Regarding claim 13, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 11, and Sandberg further teaches wherein the add-on is coupled to the first and second accessories by the magnet and wherein the magnet is positioned between the spool and the side of the outer housing facing away from the wearer (para [0021]: teaches golf ball marker 34 being attached to the outside of the reel 22).
Regarding claim 15, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 11, and Tracy further teaches wherein the spool has at least a first slit and a second slit in a side wall of the spool and the retractable cord passes through first slit to enter the spool, extending along an inner surface of the side wall of the spool and exits the spool through the second slit (as shown in Fig. 4b, the spool having two aperture/slid to let-in cord 1). Tracy fails to teach that the first slit and the second slit are arranged oppositely. Tracy fails that the two slits are arranged oppositely in a side wall. However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device.
Regarding claim 16, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 15, and Tracy further teaches wherein a remaining portion of the retractable cord that is not extending along the inner surface of the side wall of the spool is positioned around an outer surface of the side wall of the spool and/or extending outwards away from the spool (see Fig. 4a: portion of cord 1 positioned outside the spool 9).
Regarding claim 17, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 15, and Tracy further teaches further comprising a fastening means coupled to each of the first and second accessory at a side of the outer housing facing a wearer, the fastening means configured to attach the first and second accessory to the headwear article (Fig. 4a: teaches clip 1 as fastening means for the accessories into the headwear 7).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy and Sandberg as applied to claim 1 above, and further in view of Huang US 2012/0001008.
Regarding claim 3, the combination of Tracy and Sandberg teaches the customizable multi-purpose accessory device of claim 1, and Tracy further teach a clip couple to the housing (Fig. 4a: depicts clip 11 coupled to the accessories device 9) but fails to teach further comprising a pivotable clip, the pivotable clip comprising a ring and a ring pivot plate, the ring being coupled to a first end of the ring pivot plate and the ring pivot plate being pivotably coupled to the housing at a second, opposing end of the ring pivot plate.
In the same field of endeavor, Huang teaches clip (Fig. 1: clip 70) coupled to an exterior surface of each of the first and second housings (para [0029]: “a connection member 70 is rotatably coupled to the fastening member 121 between the head of the fastening member 121 and the outside wall of the right cover shell 12”), and a pivotable clip comprising a pivot plate (see Fig. 1: clip 70 is pivoted at the center 121). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clip of Tracy by utilizing the claimed pivoted clip as taught Huang in order to allow the clip positioning at any location. Huang fails to teach that the pivotable clip comprising a ring shape. However, with respect to the ring shape claimed in the instant application, this limitation, absent any criticality, is only considered to be an obvious modification of the shape of clip disclosed by Huang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).


Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy and Sandberg as applied to claim 1 above, and further in view of Baumgarten US 2005/0011981.
Regarding claim 4, the combination of Tracy and Sandberg teaches the customizable multi-purpose accessory device of claim 1, but fails to teach wherein the housing comprises an upper body and a lower body configured to couple to one another via a snap-fit connection.
Tracy, Sandberg and Baumgarten are related with respect to spool/reel accessories. 
Baumgarten teaches wherein the housing comprises an upper body and a lower body configured to couple to one another via a snap-fit connection (para [0017]: teaches the housing comprising upper body 11 and bottom body 12, which coupled via a snap-fit connection). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the snap-fit connection as taught by Baumgarten to provide simple and easy connection of the spool during assembling and disassembling of the accessory device. 
Regarding claim 5, the combination of Tracy, Sandberg and Baumgarten teaches the customizable multi-purpose accessory device of claim 4, and Baumgarten further teaches wherein the lower body further comprises a post having a notched upper surface, the post projecting through the central bore of the spool (Fig. 1: post 17 having a notch 32 projecting through the central of the spool 10).
Regarding claim 6, the combination of Tracy, Sandberg and Baumgarten teaches the customizable multi-purpose accessory device of claim 5, and Baumgarten further teaches wherein a terminating end of the torsion spring is inserted into the notched upper surface of the post (para [0021]: “The inner end (31) of the spring is attached to a vertical receiving groove (32) on the outer side of the threaded stem (17) as in FIG. 1 above.”).
Regarding claim 7, the combination of Tracy, Sandberg and Baumgarten teaches the customizable multi-purpose accessory device of claim 5, and Tracy wherein the ledge is disposed in a cut-out of the side wall of the spool, an inner surface of the ledge facing the central bore being flush with the side wall of the spool on either side of the cut-out (Patent No. 4,711,409: Fig. 3 depicts a cut-out that accommodates cord 20 in the sidewall of spool 13).
Regarding claim 8, the combination of Tracy, Sandberg and Baumgarten teaches the customizable multi-purpose accessory device of claim 7, wherein the ledge is a first ledge, the spool further comprising a second ledge extending from the side wall of the spool (Patent No. 4,711,409: teaches first ledge that accommodates cord 20c and second ledge that accommodates 21b as shown in Fig. 3).
Regarding claim 9, the combination of Tracy, Sandberg and Baumgarten the customizable multi-purpose accessory device of claim 8, wherein the first ledge and the second ledge are positioned at different depths within the central bore relative to the side wall, wherein one of the first ledge and the second ledge is positioned closer to the center of the spool than the other of the first ledge and the second ledge (see Fig. 3 from Patent No. 4,711,409).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy, Sandberg and Baumgarten as applied to claim 4 above, and further in view of Holt US Patent No. 10,627,647.
Regarding claim 10, the combination of Tracy, Sandberg and Baumgarten the customizable multi-purpose accessory device of claim 4, but fails to teach further comprising a retract ball positioned between the spool and the lower body of the housing.
In the same field of endeavor, Holt teaches customizable multi-purpose accessory (at least in Figs. 16 and 17), comprising a retract ball (Figs. 16-17: ball 62) positioned between the spool (56) and the lower body of the housing (54). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined accessory of Tracy by utilizing the claimed ball as taught by Holt in order to control and guide the rotation of the accessory. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy, Sandberg and Baumgarten as applied to claim 11 above, and further in view of Holt US Patent No. 10,627,647.
Regarding claim 14, the combination of Tracy and Sandberg teaches the eyewear-securing system of claim 11, but fails to teach further comprising a locking mechanism in each of the first and second accessories, the locking mechanism including a retract ball configured to slide between an underside of the spool and the outer housing in a groove during retraction and extraction of the retractable cord from the outer housing.
In the same field of endeavor, Holt teaches customizable multi-purpose accessory (at least in Figs. 16 and 17), comprising a locking mechanism in each of the first and second accessories (Figs. 15-16: 50), the locking mechanism including a retract ball (62) configured to slide between an underside of the spool (56) and the outer housing (54) in a groove (66) during retraction and extraction of the retractable cord (60) from the outer housing (54). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined accessory of Tracy by utilizing the claimed ball as taught by Holt in order to control and guide the rotation of the accessory. 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy US 2006/0268222 in view of Sandberg US 2006/0068944 and Huang US 2012/0001008.
Regarding claim 18, Tracy teaches a device for securing eyewear (Fig. 3c), comprising; a first housing and a second housing (Fig. 3c and 4c: 9), each of the first and second housings (9) including; a spool (para [0021] and Fig. 4b: teaches reel having top surface), a torsion spring (para [0021]: teaches that the reel has torsion spring, and Paten No. 4,711,409 which is part of the disclosure of the Tracy prior art (i.e., The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed. MPEP 2163.07(b)”: Fig. 10: depicts torsion spring 121 extending from the side wall of the reel), and at least a portion of a retractable cord enclosed within each of the first and second housing (Fig. 4b: teaches that portion of cord 1 disposed inside housing 9), the retractable cord (1) coupled to an eyewear (Fig. 4c: 5) coupling at a first end of the retractable cord positioned exterior to the outer housing (Fig. 4c: depicts cord 1 being attached to the temple/arm of the eyewear 5), and a clip (Fig. 4a: clip 11) coupled to an exterior surface of each of the first and second housings (see Fig. 4a), the clip configured to secure the first and second housings to opposite side of a headwear article (para [0021]: “As provided, housing 9 may be affixed to headwear 7 through headwear attachment means 11 by a clip”).
	Tracy fails to teach: a housing including magnet and an add-on coupled to an outward-facing surface of each of the first and second housing.
In the same field of endeavor, Sandberg teaches customizable multi-purpose accessory (Fig. 2: 20), comprising: a housing (22) enclosing a magnet (para [0021]: teaches reel 20 comprising magnet inside), and an add-on coupled to an outward-facing surface of each of the first and second housing (Fig. 2 and para [0021]: teaches add-on 34 coupled to the reel 20); and the magnet being disposed between the top surface of the spool and the top inner surface of the housing (para [0021]: teaches “the golf ball marker 34 and the retractable ball mark repair tool 20 may be magnetized to facilitate the releasable attachment of the ball marker 34 to the golf ball mark repair tool 20 or the retractable cord reel 22 by magnetism.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the accessory device of Tracy by utilizing the claimed magnet and add-on as taught by Sandberg for the purpose of providing aesthetic look to the multi-purpose accessory device. 
	The combination of Tracy and Sandberg fails to teach the clip is rotatable. 
	In the same field of endeavor, Huang teaches a rotatable clip (Fig. 1: clip 70) coupled to an exterior surface of each of the first and second housings (para [0029]: “a connection member 70 is rotatably coupled to the fastening member 121 between the head of the fastening member 121 and the outside wall of the right cover shell 12”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to made the clip rotatable as taught by Huang in order to provide positioning flexibility of the securing device.
Regarding claim 19, the combination of Tracy, Sandberg and Huang teaches the device of claim 18, and Huang further teaches wherein the clip is attached to each of the first and second housings at terminating ends of the clip and a portion of the clip following a circumference of the first and second housings is suspended at a distance from an inner side of the first and second housings (see Fig. 1).
Regarding claim 20, the combination of Tracy, Sandberg and Huang teaches the device of claim 18, wherein the clip is pivoted about a central pivot point, the central pivot movable around a periphery of the first and second housings (see Fig. 1: clip 70 is pivoted at the center 121).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872